Citation Nr: 0516950	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension as 
secondary to PTSD.  

3.  Entitlement to service connection for heart disability as 
secondary to PTSD.  

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Armed Forces 
from January 1974 to October 1975, including 86 days of lost 
time.  He had no foreign service and did not serve in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Service connection for depression has been previously denied 
by unappealed rating actions dated in October 1999 and 
February 2003.  The current record reflects the existence of 
psychiatric disabilities other than PTSD, including a somatic 
disorder and an anxiety disorder with panic attacks.  If the 
appellant feels that these other psychiatric disorders are 
related to service, he should clarify this matter in a 
written communication addressed to the RO; the present appeal 
is limited solely to appellate review of the claim seeking 
service connection for PTSD and the other issues listed on 
the cover page of this decision.  

Service connection for PTSD has been previously denied by 
final rating action dated in October 1999.  In February 2003, 
the RO granted reopening of this claim based upon the receipt 
of new and material evidence and then denied the reopened 
claim on the merits.  The Board has a legal duty to consider 
the new and material evidence issue regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
at 83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, if the Board 
finds that new and material evidence has not been presented, 
that is where the analysis must end.  See Butler v. Brown, 
9 Vet. App. 167 (1996).  Thus, the Board must first review 
the RO determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The reopened claim seeking service connection for PTSD and 
the other claims listed on the cover page are the subjects of 
the Remand that follows the order section of this decision.  


FINDINGS OF FACT

1.  Service connection for PTSD has been previously denied by 
a final rating action dated in October 1999.  

2.  The current claim to reopen was received in May 2001.  

3.  Evidence received since October 1999 includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
appellant's claim to reopen.  Accordingly, no additional 
development with respect to this matter is required to comply 
with the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) or the implementing 
regulations.  

Service connection has been established for a left breast 
lump, non-compensably rated.  The appellant is also rated 
permanently and totally disabled for pension purposes.  

Service connection for PTSD was previously denied by final 
rating action dated in October 1999 on the basis that no 
service stressor supporting a diagnosis of PTSD had been 
verified.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claim to reopen was received 
in May 2001, so this amendment does not apply to this case.  

The evidence received since the October 1999 denial includes 
evidence tending to establish the existence of a personal 
assault incident which allegedly occurred in service in May 
or June of 1975; a December 2002 letter from the appellant's 
treating VA psychiatrist stating that the appellant currently 
has PTSD which is due to a personal assault incident in 
service; and a February 2004 letter from J. Dukes, DED, 
stating as his professional opinion that the veteran 
currently has PTSD which was caused by the alleged assault in 
service.  Both of these opinions appear to be based upon an 
uncritical acceptance of the veteran's recitation of his 
medical history which another health professional has 
characterized as unreliable, "driven by a great deal of 
secondary gain and a very selective presentation of the 
facts."  This factor among others affects the credibility of 
these favorable medical opinions; but for purposes of 
reopening the claim, their credibility is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the Board concludes that new and material 
evidence has been received to reopen the claim seeking 
service connection for PTSD.  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim seeking service 
connection for PTSD is granted.  


REMAND

In July 2003, a fee-basis psychiatrist reviewed 75 pages of 
medical records relevant to this case and concluded that the 
appellant does not have PTSD; in December 2003 this same 
individual further opined that the diagnostic criteria for 
PTSD "were never met in the past nor in the present."  
Unfortunately this medical expert did not explain the 
rationale for his conclusions, which the Board believes is 
essential for a proper appellate review of the reopened 
claim.  Moreover, it is not clear that his opinion was 
rendered following a review of all pertinent information of 
record.  Therefore, the Board has concluded that further 
development is in order before the Board addresses the merits 
of the veteran's reopened claim.  

The remaining issues on appeal must be deferred until this 
matter can be resolved.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant, and also to 
obtain any relevant VA medical records 
not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Next, the entire claims files should 
be returned to the VA fee-basis 
psychiatrist who examined the appellant 
in July 2003 for a second addendum to his 
July 2003 report in order to determine 
whether the personal assault incident in 
service has resulted in PTSD under the 
diagnostic criteria of American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., 1994 
(DSM-IV).  This individual must review 
the entire claims files before completing 
the requested addendum, but another 
examination of the appellant is not 
required unless the examiner feels it is 
necessary.  A diagnosis of PTSD based 
upon this single stressor event should be 
made or ruled out under the DSM-IV 
criteria.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  The rationale for all 
opinions expressed must also be set forth 
by the examiner.  

5.  If the fee-basis examiner is no 
longer available, then the AMC or the RO 
should schedule the appellant for another 
VA psychiatric examination by a 
psychiatrist in order to determine 
whether the personal assault incident in 
service has resulted in PTSD under the 
diagnostic criteria of DSM-IV.  Any 
studies, tests, and evaluations deemed 
necessary should be performed as part of 
this examination, and the examiner must 
review the entire claims files before 
completing the requested examination 
report.  A diagnosis of PTSD based upon 
this single stressor event should be made 
or ruled out under the DSM-IV criteria.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The rationale for all opinions expressed 
must also be set forth by the examiner.  

6.  If PTSD related to the personal 
assault incident in service is diagnosed 
in either of the aforementioned reports, 
then another VA medical examination of 
the appellant by a physician with 
appropriate expertise should be scheduled 
in order to determine the nature, extent 
and etiology of any currently present 
hypertension and heart disorders.  Any 
indicated studies should be performed, 
and the claims files must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
files, the examiner should provide an 
opinion with respect to each heart 
disorder found to be present and any 
hypertension found to be present as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or permanently worsened by the veteran's 
PTSD.  The rationale for all opinions 
expressed must be provided by the 
examiner.  

7.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

8.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the reopened claim seeking 
service connection for PTSD and the other 
current claims on a de novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


